Order denying in part appellant Jordan’s application to vacate the notice of examination before trial in an action based on claimed illegal investments participated in by her decedent modified by providing that the examination of appellant as to items 1 and 2 shall be limited to such knowledge as she possesses in her representative capacity since she is to be examined as an adverse party and not as a witness. As thus modified, the order is affirmed, with ten dollars costs and disbursements to appellant. (Pardee v. Mutual Benefit Life Ins. Co., 238 App. Div. 294.) It is directed that the examination proceed on five days’ notice. Lazansky, P. J., Young, Carswell, Scudder and Tompldns, JJ., concur.